IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-40754
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Defendant-Appellee,

versus

ROGELIO ORTIZ-IBARRA,

                                       Plaintiff-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 94-CR-106-1
                        - - - - - - - - - -
                         February 29, 1996
Before GARWOOD, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Rogelio Ortiz-Ibarra appeals the denial of his motion for

modification of his sentence pursuant to 18 U.S.C. § 3582(c)(2).

He argues that an amendment to U.S.S.G. § 3E1.1, enacted prior to

his sentencing hearing, permits modification of his sentence.     We

affirm for the same reasons given by the district court.      United

States v. Ortiz-Ibarra, No. 94-CR-106-01 (Aug. 21, 1995).

     AFFIRMED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.